DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received December 2, 2022:
Claims 20-23, 39-41, and 43-35 are pending with claims 20-23 withdrawn as being drawn to an unelected invention.
The previous 112 rejection has been withdrawn in light of the amendment.
The core of the previous prior art rejection is maintained; however, a new prior art reference is relied upon to render obvious the newly cited claim limitations.  All changes to the rejection are necessitated by the amendment. Thus the action is final.
Claim Objections
Claim 39 is objected to because of the following informalities: it uses the acronyms MD and TD without setting forth what they refer to (line 13).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 39-40 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0259505 (Lee ‘505) as evidenced by US 2005/0175901 (Kawakami et al.) and in view of WO 2014/119941 (Lee ‘941).
	As to claim 39, Lee ‘505 teach a separator for a lithium battery comprising a porous or microporous substrate [9] (para 0026); and a coating layer (coating [7]) formed on at least one surface of the porous or microporous substrate, wherein the coating layer is formed from a coating slurry comprising an aqueous solvent (water; one of eight set forth in para 0037), ceramic particles (barium titanate, BaTiO3, exemplified (para 0054), others, such as Al2O3 set forth (para 0029)), one or more water-soluble polymeric binders (cyanoethylpullulan exemplified (para 0054) (note: Kawakami et al. is relied upon to show that the material is water soluble – both cyanoethyl and pullulan components identified as water-soluble organic polymers (para 0135)), other water soluble binders set forth by Lee ‘505, such as carboxymethyl cellulose and polyacrylate, to be used in combination (para 0035)), and one or more water-insoluble polymeric binders (polyvinlidene fluoride co-cholorotrifluoro ethylene (PVDF-CTFE) exemplified, other similar PVDF-based polymers, like polyvinylidene fluoride-co-hexafluoropropylene, set forth (para 0013, 0054)) wherein the weight ratio of ceramic particles to first polymeric binder ranges from 50:50 (i.e. 1:1) to 99:1 (para 0036) (see also fig. 1), wherein the amount of inorganic particles to the first binder polymer is a result effective variable that effects pore size/porosity and peeling resistance. Lee ‘505’s water-insoluble polymeric binders include a copolymer of polyvinylidene fluoride and hexafluoropropylene (polyvinylidene fluoride-co-hexafluoropropylene acknowledged; see para 0013, 0035).  Additionally, as Lee ‘505 sets forth singular solvents, including water, through an acknowledgement of mixtures as a separate embodiment (see para 0037), Lee ‘505 renders obvious that the aqueous coating slurry may contain a dispersant but does not contain any non-aqueous solvent. 
	Lee ‘505 exemplifies a ratio of soluble binder (cyanoethylpullulan) to insoluble binder (PVDF-CTFE) is 2:10 (para 0054).  Although this is not the same as the claimed 1:10, 2:10 is close to the claimed amount as the difference in soluble binder present is about 7.6% ((1/12-1/11)*100%), a small amount. It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)) Also see MPEP §2144.05(I).
	Lee ‘505 does not specifically teach (a) that the water-insoluble polymer is PVDF (b) having a molecular weight of greater than 300,000, such that (c) the weight ratio of ceramic particles to water insoluble polymeric binder is 80:20, and (d) that the separator exhibits an MD shrinkage after 1 hour at 130 
	With respect to (a), It is noted that Lee ‘505 teaches of including polyvinylidene-based copolymers, including polyvinylidene fluoride-co-hexafluoropropylene (para 0013).
	However, Lee ‘941 teaches of a using a binder in conjunction with a separator.  The binder can be PVDF based polymers including polyvinylidene fluoride-hexafluoropropylene (PVDF-HFP) copolymer and polyvinylidene fluoride (PVDF) homopolymer para 0056). The substitution of one PVDF-based polymer (PVDF recognized in Lee ‘941) for another (PVDF-HFP recognized by Lee ‘941 and Lee ‘505) would provide the predictable result of acting as a water-insoluble polymer binder. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute of one PVDF-based polymer (PVDF – polyvinylidene fluoride) for another (PVDF-HFP - polyvinylidene fluoride-hexafluoropropylene), as the substitution would provide the predictable result of acting as a water-insoluble polymer binder. “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use PVDF instead of PVDF-HPF as the water-insoluble binder, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
	With respect to (b), Lee ‘941 teach that the PVDF-based binder should have a weight average molecular weight of 500,000-1,500,000 (g/mol) (para 0056) (lies in the claimed range).  The motivation for having a PVDF-based binder with a weight average molecular weight of 500,000-1,500,000 (g/mol) is that this molecular weight improves adhesion of a coating layer and a polyolefin base film (porous/microporous substrate) to prevent shrinking due to heat (para 0056). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) for having a PVDF-based binder with a weight average molecular weight of 500,000-1,500,000 (g/mol) is that this molecular weight improves adhesion of a coating layer and a polyolefin base film (porous/microporous substrate) in order to prevent shrinking due to heat.
	With respect to (c): Lee ‘941 teaches that the coating has an organic binder (PVDF/water insoluble binder), inorganic particles (ceramic particles), and a solvent which is later dried out (does not contribute to final weight) (para 0053, 0057, 0061).  Specifically the amount of inorganic particles (ceramic particles) should be most specifically between 80-90 wt% (para 0060) (thus yielding a weight ratio of ceramic particles to water-insoluble polymeric binder of 80:20 to 90:10).  The motivation for having the amount of inorganic particles (ceramic particles) should be most specifically between 80-90 wt% (thus yielding a weight ratio of ceramic particles to water-insoluble polymeric binder of 80:20 to 90:10; overlaps claimed amount, thus rendering it obvious) is to secure sufficient heat dissipation and to effectively suppress thermal shrinkage of the separator coated with a coating composition containing inorganic particles.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) for having the amount of inorganic particles (ceramic particles) should be most specifically between 80-90 wt% (thus yielding a weight ratio of ceramic particles to water-insoluble polymeric binder of 80:20 to 90:10; overlaps claimed amount, thus rendering it obvious) in order to secure sufficient heat dissipation and to effectively suppress thermal shrinkage of the separator coated with a coating composition containing inorganic particles.  
	With respect to (d): Lee et al.’s invention is drawn towards reducing shrinkage of the separator specifically cited with being related to the molecular weight of a PVDF binder and amount of ceramic particles in the coating (para 0056, 0060).  Additionally, Lee ‘941 teaches that their final structure results in both the MD (machine direction) and TD (transverse direction) have a shrinkage of less than 4% left at 105 degrees C for 1 hour (claim 8; para 0050).  The motivation for having less than 4% MD and TD thermal shrinkage after being left at 105 degrees C for 1 hour is to provide a separator with high resistance to thermal shrinkage, which improves shape maintenance and stability of a battery using the separator. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have a shrinkage of less than 4% left at 105 degrees C for 1 hour (claim 8; para 0050) to provide a separator with high resistance to thermal shrinkage, which improves separator shape maintenance and stability of a battery using the separator.
Note: Although this is not the exact conditions provided by the claim (less than 10% MD and less than 7% TD under 130 degrees C after 1 hour), the teaching would at least be expected or obvious.
Regarding expectation – The reasons regarding expectation are that the conditions are similar (same time, 25 degrees different), and Lee et al.’s teaching is shrinkage of less 4% in both the TD and MD direction (less than the claimed amounts).
Regarding obviousness - Alternately, if it is shown that the claimed conditions provides a shrinkage in the TD and MD direction outside of the claimed range, any differences would be small and obvious.  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)) Also see MPEP §2144.05(I).  Additionally, at the very least, Lee ‘941 provides the general teaching that MD and TD shrinkage should be minimized (and thus the same would be true to the claimed test parameters) in order to have a separator with high resistance to thermal shrinkage and a battery with improved shape maintenance and stability (see para 0050-0051).
	As to claim 40, Lee ‘505 teach that coating is porous (para 0036 mentions presence of porosity).
	As to claim 43, Lee ‘505 teach the separator of claim 39 (see the rejection to claim 39 above for full details, incorporated herein but not reiterated herein for brevity’s sake.  Additionally, Lee ‘505 teach its use in a lithium ion battery comprising electrodes and an electrolyte (para 0049-0051).
Claims 41 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘505 as evidenced by Kawakami et al., as applied to claim 39 above, further in view of WO 2014/092334A1 or US 2015/0140404 (Yoo et al.). (Note: US 2015/0140404 is relied upon as the translation for WO 2014/092334A1, as they pertain to the same PCT. Both the US and WO versions of the references are applicable to the claimed invention with different dates applicable.)
	As to claim 41, Lee ‘505 teaches of maintaining a desired pore size of the coating (not too small; para 0036).
	However, Lee ‘505 do not specify the pore size, such that the coating is microporous.  
	However, Yoo et al. teach of a similar product (coated substrate), wherein a pore size of 0.001-10 µm (microporous) (para 0043).  The motivation for having a pore size of 0.001-10 µm (microporous coating) is to properly fill the coating/separator with electrolyte while preserving necessary mechanical properties (para 0043).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have a coating with a pore size of 0.001-10 µm (microporous coating) in order to properly fill the coating/separator with electrolyte while preserving necessary mechanical properties.  Additionally, Yoo et al. set forth that the pore size (of the coating) is a result effective variable – as it affects the ability to hold electrolyte for ion conductivity (poorer with smaller pores) as well as mechanical strength (poorer with larger particles).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the coating layer microporous, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Also, see MPEP §2144.05(II)(B).
	As to claim 44, Lee ‘505 do not teach the coating slurry comprises one or more performance additives.  
	However, Yoo et al. teach using performance additives, such as a thickener, to improve the coating property/characteristic (para 0054).  The motivation to use a performance additive, such as a thickener, is to improve the coating property/characteristic (para 0054).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use a performance additive, such as a thickener, is to improve the coating property/characteristic (para 0054).
	As to claim 45, the combination renders the limitation obvious, as Yoo et al. renders obvious the addition of a thickener as a performance additive (para 0054).  See the rejection to claim 44 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.
Response to Arguments
Applicant's arguments filed December 2, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that Lee 505’s invention is drawn towards good bondability of the electrodes and preventing inorganic particles from detaching during assembly, while the claimed invention is drawn towards their claimed composition (specifically PVDF having a molecular weight greater than 300,000 and weight ratio of ceramic to water-insoluble binder of 80:20) provides unexpectedly lowered MD and TD shrinkage (less than 10% MD and less than 7% TD under 130 degrees C after 1 hour), citing examples 14 and 17 seen in table 5 having better shrinkage results than examples 9-13 (50:50 ratio rather than 80:20 ratio of ceramic particles : water-insoluble polymeric binder).
	Examiner respectfully disagrees.  In light of these newly cited claim limitations, Lee ‘941 relied upon.  Lee ‘941 teaches of using a PVDF binder (water-insoluble binder) of having a weight average molecular weight of 500,000 to 1,500,000 g/mol) and an amount of inorganic particles (ceramic particles) of 80-90 wt% (resulting in a weight ratio of ceramic particles to water insoluble polymer of 80:1 to 90:1), both of these features are drawn towards preventing thermal shrinkage of the separator (para 0056, 0060), resulting in a thermal shrinkage of less than 4% in both the MD and TD direction when held at 105 degrees C for 1 hour (para 0050) (this would be expected to have the same MD/TD shrinkage as claimed or render it obvious due to the similar parameters; see the rejection to claim 39 regarding full reasoning).  Accordingly, the burden to show unexpected results has not been met.  For example, MPEP 716.02(c)(II) indicates that expected beneficial results are evidence of obviousness, and Lee ’941 teaches that PVDF and an associated molecular weight as well as an amount of ceramic particles (in relation to the PVDF) both provide a desired TD and MD shrinkage (less that 4% for both, at 105 degrees C for 1 hour).  Accordingly, Lee ‘941 shows that the results achieved are expected; thus unexpected results do not exist.  Additionally, the burden under MPEP 716.02 as a whole has not been met to show unexpected results.  For non-limiting example, MPEP 716.02(d) is not been met, as not enough data has been shown regarding the claimed features (remarks seem to only indicate a difference between a ratio at 80:20 versus 50:50; do other ratios show unexpected results – such as 75:25 and 85:15, for non-liming example?); MPEP 716.02(d)(II) requires data provided on both sides of a claimed range to show unexpected results.  Additionally, MPEP 716.02(e) requires comparison to the closest prior art, which has not been accomplished, as Lee ‘941 is the closest prior art (as it recognizes PVDF with an associated molecular weight and an amount of inorganic/ceramic particles).  Thus, the argument is not persuasive, and the rejection of record is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759